Dear Mayor Gill and Mr. Quin:
According to your recent correspondence, the Kentwood Chamber of Commerce is commencing a renovation project involving buildings owned by private interests located in the Town of Kentwood.  The Chamber has requested that the Town appropriate funds to the Chamber to be used in the renovation project.  As such, you have asked that this office issue an opinion addressing the following question:
     "Under what circumstances, if any, can the Town of Kentwood appropriate and give to the Kentwood Chamber of Commerce public funds to be used by the Chamber of Commerce in renovating buildings owned by private interests?"
Your question, regarding the use of public funds, must be addressed in light of La. Const. (1974) Art. VII, Sec. 14.
Please be advised that this office has previously issued an opinion which addresses the issues raised in your letter.  In that opinion, No. 92-402 (copy enclosed), it was determined that the funds of the City of New Orleans could not be utilized to renovate or preserve historic homes or buildings owned by individuals or private concerns.  For the reasons addressed in that opinion, it is the opinion of this office that the Town of Kentwood cannot appropriate public funds directly, or through the Chamber of Commerce, for the renovation of buildings owned by private interests.
I am also enclosing a copy of Opinion No. 92-543, issued to the Plaquemines Parish Government, which addresses the constitutionality of grants of public funds to a variety of charitable and civic organizations, including a corporation which would utilize the grant to renovate buildings to house the needy of Plaquemines Parish.
In our opinion, the Town of Kentwood can only use public funds to renovate privately owned buildings, if the renovation work is done on behalf of the needy, as part of a Town program "of social welfare for the aid and support of the needy" [La. Const. (1974) Art. VII, Sec. 14].
Trusting this adequately answers your inquiry, I remain,
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav Enclosure
248n